Peedle, J.,
delivered the opinion of the court:
The bill proposing an appropriation for the payment of the claim in' this case was referred to the court under the act of March 3, 1887 (1 Supp. R. S.,' 559), by resolution of the United States Senate July 17,1897.
*485The claimants appeared and filed their petition herein, averring in part and in substance that they are citizens of the Republic of France, where they resided during the late civil Avar;
That in April, 1864, the naval forces of the United States seized 830 bales of cotton belonging to them and carried the same to Cairo, Ill.; that said cotton Avas sold by the Government and the proceeds paid into the Treasury of the United States; that the cotton so seized was of the value of $309,160.46;
That they pray the court to find the facts and report the same to the United States Senate, from which said bill was referred.
Following the filing of the petition the claimants filed a motion asking the court for an order to incorporate into the record for its consideration a transcript of the original evidence in the case of G. A. Le More & Co. v. The United States, Avhich had been certified to the Supreme Court of the United States from the District Court for the southern district of Illinois, which evidence Avas before the Supreme Court when .they affirmed the judgment of said District Court in the case of the Ouachita cotton (6 Wall., 521).
The motion thus made Avas overruled by the court for the reasons set forth in its opinion (35 C. Cls. R., 9), AAdiich in substance were that the fact in controversy having been judicially established upon the evidence by the Supreme Court in taking jurisdiction of the case and affirming the judgment of the District Court, such fact so established could not be again controverted in any other action of a not higher nature betAveen the same parties. (Spicer’s case, 5 C. Cls. R., 34, and cases there cited.)
To the rules of law announced in that case the court still adheres. We do not belieA^e it Avas the purpose of Congress by section 14 of the act of March 3, 1887 (supra), that Avhere cases had been adjudicated and become res judicata they should again be the subject of judicial investigation by this court under that act, unless it should be clearly shown that there Avas such mistake in the judicial proceedings as if known to the court at the time would have affected its judgment. This the claimant proposes to establish on the trial, *486but instead of incorporating the transcrijk of evidence in the record, the court overrules the motion without prejudice to the claimants’ right to offer such record in evidence on the trial of the cause.
WeldoN, J., was not present when this case was tried and took no part in the decision.